DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-10, 11, 13 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over MEESS et al. (PGPUB Document No. US 2018/0130226) in view of Popescu et al. (PGPUB Document No. US 2016/0353055).
Regarding claim 1, MEESS teaches a welding system (welding system 10 (MEESS: 0039, FIG.1-2)), comprising: 
A display screen configured to display a rendering (visual display 24 (MEESS: 0039, FIG.1-2)); 
Processing circuitry (processor of the processor based subsystem (MEESS: 0064)); 
And a machine readable storage device (memory, e.g., RAM, ROM, EPROM, hard disk drive (MEESS: 0070)) comprising machine readable instructions which, when executed (“execute coded instructions” (MEESS: 0064)), cause the processing circuitry to: 


However, MESS does not expressly teach, receiving a dynamic input indicating a selected location on a workpiece, and the marking displayed on the workpiece being based on the selected location. I.e. MESS does not expressly teach the user/welder creating/drawing the virtual weld objects 904.
Popescu teaches the concept of a user drawing a virtual annotation/guideline to aid a trainee with the incision area (Popescu: 0041, FIG.5-7). Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to have the welder of Mess draw the virtual weld path/objects 904 as suggested by Popescu. The combination of teachings would be beneficial, because this enables the user to freely generate custom virtual markings that aid the welding process.
The combined teachings now teaches receiving a dynamic input indicating a selected location on a workpiece (the user selected area at which the virtual weld path 904 is drawn), and the marking displayed on the workpiece being based on the selected location (displaying the user drawn virtual weld path 904).

Regarding claim 3, MEESS teaches the system of claim 1, wherein the dynamic input comprises 
A first dynamic input and the selected location comprises a first selected location (the first location of the first point of the series of points drawn by the user (Popescu: 0041)), 
And wherein the machine readable instructions, when executed, further cause the processing circuitry to: 
Generate, on the display screen, a first marking at a first point corresponding to the first selected location (the start/first position of the markings drawn by the user based on the teachings of Popescu (Popescu: 0041)), 


However, MESS does not expressly teach, receiving a series of second dynamic inputs indicating a series of second selected locations on the workpiece; and generating, on the display screen, a series of second markings, the second markings corresponding to the second selected locations, wherein the marking comprises the first marking and second markings. I.e. MESS does not expressly teach the user/welder creating/drawing a plurality of virtual weld objects 904. 
Popescu teaches the concept of a user drawing a virtual annotation/guideline to aid a trainee with the incision area (Popescu: 0041, FIG.5-7). Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to have the welder of Mess draw the virtual weld path/objects 904 as suggested by Popescu. The combination of teachings would be beneficial, because this enables the user to freely generate custom virtual markings that aid the welding process.
The combined teachings now teaches,
Receive a series of second dynamic inputs indicating a series of second selected locations on the workpiece (the user making a plurality of markings such as the plural weld markings 902 and 904 of MEESS (MESS: FIG.22) utilizing the drawing teachings of Popescu), 
And generate, on the display screen, a series of second markings, the second markings corresponding to the second selected locations, wherein the marking comprises the first marking and second markings (the resulting display of the plurality of markings based on the location at which the user has drawn the virtual markings).

Regarding claim 6, the combined teachings as applied above teaches the system of claim 1, wherein the machine readable instructions, when executed, further cause the processing circuitry to set one or more properties of the marking, the one or more properties comprising one or more of a color, a 

Regarding claim 7, the combined teachings as applied above teaches the system of claim 6, wherein the one or more properties comprise one or more first properties (MEESS teaches various modes that apply respective visual properties to the visual cues 700. Any visual properties utilized in displaying the welding aid correspond to the first property), and wherein the machine readable instructions, when executed, further cause the processing circuitry to apply the one or more first properties to the marking during a markup mode, and apply one or more second properties to the marking outside of the markup mode (Any visual properties utilized in displaying the different visual cues correspond to the second properties as claimed (MEESS: 0089).

Regarding claim 8, the combined teachings as applied above teaches the system of claim 1, wherein the machine readable instructions, when executed, further cause the processing circuitry to receive an input indicative of a selected marking mechanism and generate the marking using the selected marking mechanism (the user is able to select any different input methods as disclosed in FIG.5-6 of Popescu).

Regarding claim 9, the combined teachings as applied above teaches the system of claim 1, further comprising one or more cameras configured to capture one or more images, wherein the machine readable instructions, when executed, further cause the processing circuitry to generate the rendering and determine the selected location corresponding to the dynamic input based on the one or more images (MEESS utilizes images capture by the camera to reposition visual cues, wherein the initial user selected location for the visual cue (using the teachings of Yoo) changes when the user’s view is determined to be obstructed and/or enable visual cues track objects it is overlaid on (MEESS: 0086)).

Regarding claim 10, MEESS teaches the system of claim 1, wherein the dynamic input comprises a signal from a welding torch (using the welding tool 460 to activate visual cues requires some form of signal being sent based on said activation (MEESS: 0091)).

Claim(s) 11, 13 and 16-20 is/are a corresponding method claim(s) of claim(s) 1, 3 and 6-10. The limitations of claim(s) 11, 13 and 16-20 are substantially similar to the limitations of claim(s) 1, 3 and 6-10.  Therefore, it has been analyzed and rejected substantially similar to claim(s) 11, 13 and 16-20.

Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over MEESS in view of Popescu as applied to the claims above, and further in view of Yoo et al. (PGPUB Document No. US 2015/0178969).
Regarding claim 2, the combined teachings as applied above teaches the system of claim 1, 
Wherein the dynamic input comprises a first dynamic input and the selected location comprises a first selected location (the first location of the first point of the series of points drawn by the user for indicating an incision/stitch/palpation location (Popescu: 0041, FIG.5)),
And wherein the machine readable instructions, when executed, further cause the processing circuitry to: 
Finishing the first dynamic input indicating a second selected location on the workpiece (user input for the last point of the series of point (user lifting the finger off the display corresponds to the finishing of the first dynamic input for ending the drawing of series of points) (Popescu: 0041)), 
Wherein generating, on the display screen, the marking on the workpiece based on the selected location comprises generating, on the display screen, the marking between the first selected location and the end of the selected location (the resulting virtual welding path 904 of FIG.23 of MEESS as a result of the user defining the length (includes start and end point) utilizing the drawing teachings of Popescu).


Yoo teaches the concept of a user defining a start and end point of a virtual marking (Yoo: 0081, FIG.2A-2C). The teachings of Yoo and MEESS are within a similar field of endeavor, in that both involve aiding the user with recognizing locations through visual cues/markings. Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to utilize the virtual marking drawing method of Yoo, because this enables an effectively way of accurately drawing lines within virtual environments.

Claim 12 is similar in scope to claim 2.

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over MEESS in view of Popescu as applied to the claims above, and further in view of Marshall et al. (PGPUB Document No. US 2014/0104189).
Regarding claim 4, the combined teachings as applied above does not expressly teach but Marshall teaches the system of claim 1, wherein the machine readable instructions, when executed, further cause the processing circuitry to generate, on the display screen, dimensions overlaid on the workpiece to aid in creating the marking (the use of a touch block object 100 and ruler markings 110 that aids the user in drawing lines (Marshall: 0033, 0027, 0049, FIG.2).
Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the welding marking drawing teachings above such as to utilize the tools of Marshall, because this enables an effective way of accurately creating virtual markings.

Claim 14 is similar in scope to claim 4.
Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over MEESS in view of Popescu as applied to the claims above, and further in view of Kjallstrom et al. (PGPUB Document No. US 2016/0196692).
Regarding claim 5, the combined teachings as applied above does not expressly teach but Kjallstrom teaches the system of claim 1, wherein the dynamic input comprises a first dynamic input (the first location of the first point of the series of points drawn by the user for indicating an incision/stitch/palpation location (Popescu: 0041, FIG.5)), and wherein the machine readable instructions, when executed, further cause the processing circuitry to: receive a second dynamic input indicating the selected location on the workpiece, and remove the marking at the selected location on the workpiece (Kjallstrom teaches the concept of removing virtual objects in virtual space (Kjallstrom: Abstract)).
Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the combine teachings above such as to enable the user to remove virtual welding markings, because Kjallstrom.

Claim 15 is similar in scope to claim 5

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H Chu whose telephone number is (571)272-8079. The examiner can normally be reached M-F: 9:30 - 1:30pm, 3:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on (571) 270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DAVID H CHU/Primary Examiner, Art Unit 2616